Title: Friday 18th of August 1780.
From: Adams, John Quincy
To: 


       This morning Mr. Deneufville’s son came here with his father’s carriage and at about ten o clock Pappa, Mr. Deneufville son, brother Charles, and myself went to see the admiralty. We saw all the magazines of cables, ropes compasses, Blocks, sails, Flags, &c. After this we went on board one of the Dutch Men of war of seventy four Guns which was on the camels which are machines made to lift the body of the ship this harbour not being deep enough to come in without. The ship is call’d the Admiral de Ruyter who was a famous dutch Admiral. The Ships here are not so long as the French ships are in general. The Officers on board treated us with a great deal of Politeness. The dutch ships as well as every thing else in Holland are exceeding clean. The decks are as clean as any room could be kept. After this we went on board a yatcht which was very fine and elegant indeed. This Yatcht is for the Admiralty whenever they go out on a party of pleasure. After this we went to see a seventy four gun ship which is on the stocks and then we came home again, when we got to our lodgings Mr. Deneufville son left us. We all dined at home. After dinner Pappa went to the Premiere Bible to see some American Gentlemen who live there. Pappa got back at about six oclock.
      